 

EXHIBIT 10.1

 

The Cheesecake Factory Incorporated
2010 Stock Incentive Plan

 

NOTICE OF GRANT AND STOCK OPTION AGREEMENT
AND/OR RESTRICTED STOCK GRANT AGREEMENT

 

Notice is hereby given of the following Option Grant to purchase Shares and/or
Award of Restricted Shares of The Cheesecake Factory Incorporated, a Delaware
corporation (“Company”), pursuant to the 2010 Stock Incentive Plan (“Plan”).  In
consideration of the promises and of the mutual agreements contained in this
Notice of Grant and Stock Option Agreement and/or Restricted Stock Grant
Agreement (“Agreement”), the parties hereto agree as follows:

 

Section 1.  Definitions.  Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed thereto in the Plan.
 Otherwise, as used in this Agreement, the following terms shall have the
following respective meanings:

 

Award

 

 

The Options to purchase stock and/or Restricted Shares granted in accordance
with this Agreement

Code

 

 

The Internal Revenue Code of 1986, as amended.

Company

 

 

The Cheesecake Factory Incorporated, a Delaware corporation.

Grant Date

 

 

[date]

Participant

 

 

[name]

Holdback Shares

 

 

Shares of common stock issued upon exercise of the Option granted pursuant to
the Plan and this Agreement equal to 33% of the shares received upon exercise of
this Option, net of the tax effects of such exercise to the Participant.

No. of Restricted Shares Awarded

 

 

[             ] shares

No. of Non-Statutory Option Shares Granted

 

 

[             ] shares

Option

 

 

The option to purchase shares of the Company’s Common Stock granted to
Participant pursuant to the Plan and this Agreement. The Option is not intended
to constitute an “incentive stock option” as that term is used in Code
section 422.

Option Exercise Price

 

 

$[       ] per share

Option Expiration Date

 

 

[date]

QDRO

 

 

A domestic relations order as defined in Code section 414(p)(1)(B).

Restricted Shares

 

 

The shares of the Company’s Common Stock awarded to Participant pursuant to the
Plan and this Agreement.

Option Vesting Date

 

 

[date] as to [number] Option Shares

 

 

 

[date] as to [number] Option Shares

 

 

 

[date] as to [number] Option Shares

 

 

 

[date] as to [number] Option Shares

 

 

 

[date] as to [number] Option Shares

Restricted Shares

 

 

[date] as to [number] Restricted Shares

Vesting Date

 

 

[date] as to [number] Restricted Shares

 

 

 

[date] as to [number] Restricted Shares

 

Section 2. Designation of Award.  Subject to the terms and conditions of the
Plan and this Agreement, the Company grants to Participant the Option to
purchase the number of Option Shares shown above and/or grants to Participant
the number of Restricted Shares shown above.

 

Section 3. Interpretation.  The terms and provisions of the Plan are hereby
incorporated into this Agreement as if set forth herein in their entirety. 
Participant hereby agrees to be bound by the terms of the Plan and this
Agreement and acknowledges that the Option is, and/or Restricted Shares are,
granted subject to and in accordance with the Plan and this Agreement.  In the
event of a conflict between any provision of this Agreement and the Plan, the
provisions of the Plan shall control.  By execution below,

 


 

Participant acknowledges receipt of a copy of the 2010 Stock Incentive Plan
Summary and Prospectus. A copy of the Plan is available, without charge, upon
request to the Company’s Stock Plan Administrator.

 

Section 4.  Exercise of Option; Sale of Shares. (a) This Option is exercisable
during its term in accordance with the Option vesting dates set out in this
Agreement and the applicable provisions of the Plan and this Agreement. This
Option is exercisable in a manner and pursuant to such procedures as the
Committee may determine. No Shares shall be issued pursuant to the exercise of
this Option unless such issuance and exercise complies with applicable laws. 
Assuming such compliance, for income tax purposes, the Shares shall be
considered transferred to the Participant on the date the Option is exercised
with respect to such Shares.    Notwithstanding anything to the contrary in this
Agreement or anywhere else, the Option shall not be exercisable after the Option
Expiration Date.

 

(b)                                 Payment of the aggregate Exercise Price and
any applicable tax withholding obligation shall be by any of the following, or a
combination thereof, at the election of the Participant:  (i) cash; or
(ii) check; or (iii) consideration received by the Company using a Cashless
Exercise; or (iv) with the Committee’s consent, consideration received by the
Company through a Net Exercise; or (v) with the Committee’s consent, surrender
of other Shares, provided that such Shares in the case of Shares acquired from
the Company, have been vested and owned by the Participant for more than
six (6) months on the date of surrender.  Utilization of the methods described
in clauses (iii), (iv) and (v) shall in all cases be subject to the Company’s
Special Trading Policy and Procedures and the Addendum thereto.

 

(c)                                  The sale of Shares received from the
exercise of the Option may at the Company’s discretion be delayed in order to
restrict sale of the Shares received from the exercise of an Option during any
period in which trading in the Company’s securities is restricted under the
Company’s Special Trading Policy and Procedures or otherwise as required under
applicable securities’ laws.

 

(d)                                 The sale of Shares received from the
exercise of an Option may at the Company’s discretion be delayed if in the
Company’s judgment trading market conditions would be adversely impacted by the
exercise and sale of such Shares.  The Company may also at its discretion place
any reasonable restrictions or conditions on the sale of Shares received upon
exercise of the Option as it believes would be in the best interests of the
trading market for the Company’s securities.

 

Section 5.  Termination of Option.  (a) The term of the Option shall commence on
the Date of Grant and expire on the earlier of (i) the Option Expiration Date
set forth above, (ii) the eight (8) year anniversary of the Date of Grant; or
(iii) if Participant’s Service is terminated, and such termination of Service
occurs by reason of (A) death or Disability, twelve (12) months from the death
or Disability Termination Date; (B) Retirement, twelve (12) months from the
Retirement Termination Date, provided, however, that such twelve (12) month
period shall instead be thirty-six (36) months if the Participant has completed
at least twenty (20) continuous years of Service as of the Termination Date; or
(C) other than for Retirement, death or Disability, or Cause, three (3) months
from the Termination Date. Notwithstanding the above, if Participant’s
termination of Service occurs by reason of Cause, neither the Participant nor
the Participant’s estate nor such other person who may then hold the Option
shall be entitled to exercise such Option on or after the Termination Date.

 

(b) In accordance with Plan section 4(g), to the extent that during the entire
last two (2) weeks prior to the termination of a vested, in-the-money Option due
to the Participant’s termination of Service for any reason other than by the
Company for Cause, a sale of Shares underlying such Option would violate
Section 16(b) of the Exchange Act or would otherwise be prohibited by Company
policy or applicable law or regulations, then such Options shall instead remain
exercisable for two (2) weeks after the first business day that all such
prohibitions to sale are no longer applicable (subject in all cases to the term
of the Option as set forth in Section 5 above).

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement or anywhere else, the Option shall not be exercisable after the
Option Expiration Date.

 

Section 6.  Restricted Shares and Forfeiture.  The unvested portion of the
Restricted Shares is subject to forfeiture.  Except as provided in this
Agreement, in order to vest in and not forfeit the Restricted Shares, the
Participant must remain in Service until the applicable Restricted Shares
Vesting Date (as such date may be accelerated pursuant to Section 7 below) and
until the Restricted Shares Vesting Date the Participant may not transfer
(within the meaning described in Section 8) any unvested Restricted Shares
(“Restrictions”).

 


 

Section 7.  Vesting Date; Lapse of Restrictions.

 

Except as otherwise provided in the Plan or this Agreement, the Option Vesting
Date and/or the Restricted Shares Vesting Date shall occur as follows:

 

(a)                                 The Option, or portion thereof, shall be
exercisable on an applicable Option Vesting Date (as such date may be
accelerated pursuant to this Section 7 below) provided the Participant is in
Service and in good standing on the applicable Vesting Date.  Notwithstanding
the foregoing, in the event of Participant’s death or Disability, the portion of
the Option that would have otherwise vested during the period beginning on the
date of such death or the Termination Date due to such Disability and ending on
the date that is twenty-four (24) months thereafter shall vest as of the date of
the Participant’s death or the Termination Date due to such Disability.

 

(b)                                 The Restrictions on the Restricted Shares
shall lapse on the Restricted Shares Vesting Date; provided, however, that
except as provided in this Section 7 below (or Plan Sections 3(b)(iv) or 12)) in
no event shall the Restrictions on Restricted Shares lapse prior to one (1) year
from the Date of Grant.  Notwithstanding the foregoing, and in accordance with
Plan Section 3(b)(iv), in the event of Participant’s death or Disability, the
Restrictions that would have otherwise lapsed during the period beginning on the
date of such death or Termination Date due to such Disability and ending on the
date that is twenty-four (24) months thereafter shall lapse as of the date of
the Participant’s death or the Termination Date due to such Disability.

 

(c)                                  In the event that a Change in Control
occurs and there is no assumption or continuation of some or all outstanding
Awards pursuant to Plan Section 12(a), then as to those Awards that are not
assumed or continued under Plan Section 12(a), the Option shall fully vested and
become exercisable with respect to all Option Shares issued hereunder and the
Restrictions on the Restricted Shares awarded hereunder shall lapse and the
Restricted Shares shall become fully vested, as of immediately before such
Change in Control. Pursuant to Plan Section 12(b), Participant shall be given
written notice at least thirty (30) days prior to the consummation of such
Change in Control that the Awards that are not assumed or continued under Plan
Section 12(a) will be canceled as of the Change in Control. In the event a
Change in Control occurs and (i) the acquiring entity assumes or continues some
or all outstanding Awards pursuant to Plan Section 12(a), (ii) within eighteen
(18) months thereafter an event occurs which constitutes a “Constructive
Termination” (as defined under Participant’s written employment agreement with
the Company, if any), and (iii) Participant’s terminates from Service, then with
respect to the Awards  issued hereunder that are so assumed or continued, the
Option shall fully vest and become exercisable, and the Restrictions on the
Restricted Shares shall lapse and the Restricted Shares shall become fully
vested, only as to those Awards that would have otherwise vested during the
period beginning on the Termination Date and ending on the date that is
twenty-four (24) months thereafter had such termination from Service not
occurred.

 

(d)                                 The provisions of this Section 7 are subject
to the specific terms of any written employment agreement between the
Participant and the Company, which agreement may provide for the acceleration of
the Vesting Date of Options or the removal of Restrictions and acceleration of
the Restricted Shares Vesting Date upon the occurrence of specified events.  If
the conditions under such employment agreement occur for the acceleration of the
Vesting Date of Options or the removal of Restrictions and acceleration of the
Restricted Shares Vesting Date, then notwithstanding anything to the contrary in
this Agreement, the Option shall become exercisable and fully vested with
respect to all Option Shares granted hereunder and the Restrictions on the
Restricted Shares awarded hereunder shall lapse and the Restricted Shares shall
become fully vested as of the date required under such employment agreement,
except in no event shall acceleration of any Restricted Shares result in the
lapse of the Restrictions prior to one (1) year from the Date of Grant (except
as permitted under Plan sections 3(b)(iv) or 12)).

 

Section 8.  Restrictions on Transfer.

 

(a)                                 The Option may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, alienated or
encumbered (collectively, a “Transfer”) in any way by Participant, either
voluntarily or involuntarily, and may be exercised during the lifetime of
Participant only by Participant, or in the event of Participant’s legal
incapacity, by Participant’s guardian or legal representative acting in a
fiduciary capacity on behalf of Participant under state law.  If Participant
dies, the Option shall thereafter be exercisable as provided above and in the
Plan.  The Option shall not be subject to execution, attachment or similar
process other than pursuant to a QDRO.

 

(b)                                 Prior to the time that the Restrictions have
lapsed with respect to Restricted Shares, neither the Restricted Shares, nor any
interest therein, or amount payable in respect thereof may be Transferred in any
way, either voluntarily or involuntarily.  The Transfer restrictions in the
preceding sentence shall not apply to: (i) transfers to the Company;
(ii) transfers by will or the laws of descent and distribution; or
(iii) transfers pursuant to a QDRO.  Upon and after the time any Restrictions
shall have lapsed, Participant shall be permitted to transfer the Shares as to
which the Restrictions have lapsed subject to applicable securities law
requirements, the Company’s Special Trading Policy and Procedures, and any other
applicable laws or regulations.

 


 

(c)                                  The Holdback Shares or any interest therein
or amount payable in respect thereof may not be Transferred in any way, either
voluntary or involuntary, before the earlier of (i) nine (9) months from the
date of exercise of the Option for which such Shares were issued, or (ii) the
Participant’s termination of employment as an officer appointed by the Board or
as a member of the Board, (whichever shall occur later) for any reason including
death, Disability, illness, resignation, Retirement, or other reason (“Holdback
Period”).  Participant shall be entitled to dividends and any voting rights with
respect to Holdback Shares even though the Holdback Period has not lapsed.

 

(d)                                 If the Board makes any adjustment pursuant
to Section 11 of the Plan and the Holdback Period has not lapsed as to the
Holdback Shares prior to such adjustment, the remaining time period of Holdback
Period shall be applicable to any additional Shares resulting from such
adjustment.

 

(e)                                  Any attempted Transfer of the Option or
Restricted Shares or Holdback Shares contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Option or
Restricted Shares or Holdback Shares, except pursuant to a QDRO, shall be null
and void and without effect.

 

Section 9.                                           Award Subject to Clawback
Policy.  In accordance with Section 13(d) of the Plan, the Company may (i) cause
the cancellation of all or any portion of this Award, (ii) require reimbursement
of all or any portion of this Award by the Participant and (iii) effect any
other right of recoupment of equity or other compensation provided under the
Plan or otherwise in accordance with Company policies and/or applicable law
(each, a “Clawback Policy”) in effect as of the Date of Grant of this Award.

 

Section 10.  Designation of Beneficiary.  Participant may designate one or more
beneficiaries with respect to this Award or any Awards made under the Plan by
timely filing the prescribed beneficiary designation form with the Company.  A
beneficiary designation may be changed by filing the prescribed form with the
Company at any time prior to the Participant’s death.  If no beneficiary was
designated or if no designated beneficiary survives the Participant, then after
a Participant’s death any vested portion of the Award shall be transferred or
distributed to the Participant’s estate.

 

Section 11. Stock Certificates For Restricted Shares.

 

(a)                                 If Restricted Shares are awarded under this
Agreement, the Company shall issue such Restricted Shares subject to this grant
either: (i) in certificate form as provided below; or (ii) in book entry form,
registered in the name of Participant with notations regarding the applicable
restrictions on transfer imposed under this Agreement.

 

Any certificates representing Restricted Shares that may be delivered to
Participant by the Company prior to the lapse of the Restrictions shall be
promptly redelivered to the Company to be held by the Company until the
Restrictions on such Shares shall have lapsed and the Shares shall thereby have
become transferable or the Shares represented thereby have been forfeited
hereunder.  Such certificates shall bear the following legend:

 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein is subject to substantial restrictions on transfer under an
Agreement entered into between the registered owner and The Cheesecake Factory
Incorporated.  A copy of such Agreement is on file in the office of the
Secretary of The Cheesecake Factory Incorporated.”

 

(b)                                 After the lapse of the Restrictions with
respect to any of the Restricted Shares, the Company shall, as applicable,
either remove the notations on any of the Restricted Shares issued in book entry
form as to which the Restrictions have lapsed or deliver to Participant a
certificate or certificates evidencing the number of Restricted Shares as to
which the Restrictions have lapsed.  Participant (or the beneficiary or personal
representative of Participant in the event of Participant’s death or Disability,
as the case may be) shall deliver to the Company any representations or other
documents or assurances required in accordance with the Plan.  The Shares so
delivered shall no longer be Restricted Shares.

 

(c)                                  If Restricted Shares are awarded under this
Agreement, concurrently with the execution and delivery of this Agreement,
Participant shall deliver to the Company an executed Stock Power and Assignment
Separate from Certificate in the form attached hereto as Exhibit A, in blank,
with respect to such Shares.  Participant, by acceptance of the grant of
Restricted Shares, shall be deemed to appoint, and does so appoint by execution
of this Agreement, the Company and each of its authorized representatives as
Participant’s attorney(s) in fact to effect any transfer of forfeited Shares (or
Shares otherwise reacquired or withheld by the Company hereunder) to the Company
as may be required pursuant to the Plan or this Agreement and to execute such
documents as the Company or such representatives deem necessary or advisable in
connection with any such transfer.

 


 

Section 12.  Stock Certificates For Holdback Shares.

 

(a)                                 If Holdback Shares are issued under this
Agreement, the Company shall issue the Holdback Shares either: (i) in
certificate form as provided below; or (ii) in book entry form, registered in
the name of Participant with notations regarding the applicable restrictions on
transfer imposed under this Agreement.

 

Any certificates representing Shares of Holdback Shares that may be issued to
Participant by the Company prior to the lapse of the Holdback Period shall be
promptly redelivered to the Company to be held by the Company until the Holdback
Period on such Shares shall have lapsed and the Shares shall thereby have become
transferable.  Such certificates shall bear the following legend:

 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein is subject to substantial restrictions on transfer under an
Agreement entered into between the registered owner and The Cheesecake Factory
Incorporated.  A copy of such Agreement is on file in the office of the
Secretary of The Cheesecake Factory Incorporated.”

 

(b)                                 After the lapse of the Holdback Period with
respect to any of the Holdback Shares, the Company shall, as applicable, either
remove the notations on any of the Holdback Shares issued in book entry form as
to which the Holdback Period have lapsed or deliver to Participant a certificate
or certificates evidencing the number of Holdback Shares as to which the
Holdback Period have lapsed.  Participant (or the beneficiary or personal
representative of Participant in the event of Participant’s death or Disability,
as the case may be) shall deliver to the Company any representations or other
documents or assurances required in accordance with the Plan.  The Shares so
delivered shall no longer be Holdback Shares.

 

Section 13.  Dividend and Voting Rights For Restricted Shares.  After the Date
of Grant, Participant shall be entitled to voting rights with respect to the
Restricted Shares even though the Restrictions have not lapsed, provided that
such rights shall terminate immediately as to any Restricted Shares that are
forfeited pursuant to this Agreement.  If any dividends are declared and paid on
Shares, then such dividends (whether in the form of cash or Shares) shall be
subject to the same vesting conditions and restrictions as the Restricted Shares
with respect to which the dividends were paid and Participant shall not be
entitled to receive any such dividends until the Restrictions have lapsed.  If
the Board makes any adjustment pursuant to Section 11 of the Plan and the
Restrictions have not lapsed as to the Restricted Shares prior to such
adjustment, the Restrictions and forfeiture provisions of this Agreement shall
be applicable to any additional Shares resulting from such adjustment to the
same extent as the Restrictions and forfeiture provisions of this Agreement and
forfeiture provisions of this Agreement applicable to the Restricted Shares to
which the additional Shares relate.

 

Section 14.  No Tax or Other Advice from Company.  The Company has not provided
any tax, legal or financial advice to Participant, and the Company has not made
any recommendations regarding Participant’s participation in the Plan or
Participant’s acquisition or sale of the underlying Shares.  Participant is
hereby advised to consult with Participant’s own personal tax, legal and
financial advisors regarding Participant’s participation in the Plan before
taking any action related to the Plan or this Agreement.

 

Section 15. Tax Withholding.  The Company in its discretion shall be entitled to
require a cash payment by or on behalf of Participant and/or deduct from other
compensation payable to Participant any sums required by federal, state, local
or foreign tax law or regulation to be withheld with respect to the lapsing of
any Restrictions.  If Participant makes the election permitted by
Section 83(b) of the Code to include in such Participant’s gross income in the
year of transfer the amounts specified in Section 83(b) of the Code, then
Participant shall notify the Company of such election within 10 days after
filing the notice of the election with the Internal Revenue Service. 
PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(B), EVEN IF
PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.  MOREOVER, PARTICIPANT IS RELYING SOLELY ON PARTICIPANT’S
OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE A CODE
SECTION 83(B) ELECTION.

 

Section 16.  Notices.  All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

 

(a)                                 if to the Company:

 

The Cheesecake Factory Incorporated

26901 Malibu Hills Road

Calabasas Hills, California  91301

Attention:  General Counsel

 


 

If to the Company, to exercise an Option:

 

The Cheesecake Factory Incorporated

26901 Malibu Hills Road

Calabasas Hills, California  91301

Attn: Stock Plan Administrator

 

(b)                                 if to Participant:

 

The last address set forth in the Company’s records

 

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Any such notice
or communication shall be deemed to have been received (i) in the case of
personal delivery, on the date of such delivery (or if such date is not a
business day, on the next business day after the date of delivery), (ii) in the
case of nationally recognized overnight courier, on the next business day after
the date sent, (iii) in the case of telecopy transmission, when received (or if
not sent on a business day, on the next business day after the date sent), and
(iv) in the case of mailing, on the third business day following that date on
which the piece of mail containing such communication is posted.

 

Section 17.  Waiver of Breach.  The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.

 

Section 18.  Participant’s Undertaking.  Participant hereby agrees to take
whatever additional actions and execute whatever additional documents the
Company may in its reasonable judgment deem necessary or advisable in order to
carry out or affect one or more of the obligations or restrictions imposed on
Participant pursuant to the express provisions of this Agreement and the Plan.

 

Section 19.  Modification of Rights.  The rights of Participant are subject to
modification and termination in certain events as provided in this Agreement and
the Plan.

 

Section 20.  Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

 

Section 21.  Resolution of Disputes.

 

(a)                                 Arbitration. Any dispute, controversy or
claim arising out of or relating to this Agreement or the Plan shall be settled
by binding arbitration held in Los Angeles, California, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect, except as specifically otherwise provided in this Section 20.  This
Section 20 shall be construed and enforced in accordance with the Federal
Arbitration Act, notwithstanding any other choice of law provision in this
Agreement.  Notwithstanding the foregoing:

 

Any party hereto may, in its discretion, apply to a court of competent
jurisdiction for equitable relief.  Such an application shall not be deemed a
waiver of the right to compel arbitration pursuant to this Section.

 

(b)                                 Arbitrators. The panel to be appointed shall
consist of three neutral arbitrators:  one selected by the Company, one selected
by the Participant, and one selected by the designees of the Company and
Participant.

 

(c)                                  Procedures.  The arbitrator(s) shall allow
such discovery as the arbitrator(s) determine appropriate under the
circumstances and shall resolve the dispute as expeditiously as practicable, and
if reasonably practicable, within one hundred twenty (120) days after the
selection of the arbitrator(s).  The arbitrator(s) shall give the parties
written notice of the decision, with the reasons therefor set out, and shall
have thirty (30) days thereafter to reconsider and modify such decision if any
party so requests within ten (10) days after the decision.

 


 

(d)                                 Authority.  The arbitrator(s) shall have
authority to award relief under legal or equitable principles, including interim
or preliminary relief, and to allocate responsibility for the costs of the
arbitration and to award recovery of attorneys’ fees and expenses in such manner
as is determined to be appropriate by the arbitrator(s).

 

(e)                                  Entry of Judgment.  Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having in personam and
subject matter jurisdiction.  Company and Participant hereby submit to the in
personam jurisdiction of the Federal and State courts in Los Angeles,
California, for the purpose of confirming any such award and entering judgment
thereon.

 

(f)                                   Confidentiality.  All proceedings under
this Section 20, and all evidence given or discovered pursuant hereto, shall be
maintained in confidence by all parties and by the arbitrators.

 

(g)                                  Continued Performance.  The fact that the
dispute resolution procedures specified in this Section 20 shall have been or
may be invoked shall not excuse any party from performing its obligations under
this Agreement and during the pendency of any such procedure all parties shall
continue to perform their respective obligations in good faith.

 

(h)                                 Tolling.  All applicable statutes of
limitation shall be tolled while the procedures specified in this Section 20 are
pending.  The parties will take such action, if any, required to effectuate such
tolling.

 

(i)                                     Confidentiality.  All proceedings under
this Section, and all evidence given or discovered pursuant hereto, shall be
maintained in confidence by all parties and by the arbitrators.

 

Section 22.  No Employment Commitment by Company; No Effect on Employment
Agreements.  Nothing in this Agreement or the Plan constitutes an employment
commitment by the Company, affects Participant’s status under any employment
agreement between the Company and Participant, confers upon Participant any
right to remain employed by the Company or any subsidiary, interferes in any way
with the right of the Company or any subsidiary at any time to terminate such
employment, or affects the right of the Company or any subsidiary to increase or
decrease Participant’s compensation or other benefits.  The preceding sentence
is subject, however, to the terms of any written employment agreement between
Participant and the Company (which may not be modified by any oral agreement).
Notwithstanding anything to the contrary in this Agreement, in the event of a
conflict between this Agreement and any written employment agreement between
Participant and the Company, the written employment agreement shall control
provided, however, that if this Agreement provides for earlier vesting
schedules, or for the earlier acceleration of vesting of any Option or lapse of
Restrictions with respect to Restricted Shares upon the occurrence of specified
events, than this Agreement shall control as to such earlier vesting schedule or
earlier acceleration of vesting or lapse of Restrictions upon the occurrence
such specified events.

 

Section 23.  Counterparts.  This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.

 

Section 24.  Entire Agreement.  This Agreement and the Plan (and the other
writings referred to herein) constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
written or oral negotiations, commitments, representations and agreements with
respect thereto.

 

Section 25.  Severability.  If any provision of this Agreement is found to be
invalid or unenforceable, the invalidity or unenforceability shall not affect
the validity of the remaining provisions hereof.  Notwithstanding the foregoing,
if such provision could be more narrowly drawn so as not to be invalid,
prohibited or unenforceable in such jurisdiction, it shall be so narrowly drawn,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 


 

Section 26.  Compliance with Section 409A of the Code.  The Option and/or the
Restricted Shares awarded under this Agreement, as the case may be, are intended
in all respects not to subject the Participant to taxation under Section 409A of
the Code.  To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation,
any such regulations or guidance that may be issued after the Date of Grant so
that neither the Option nor any Restricted Shares will be subject to Code
Section 409A.  In the event that the Company determines that any amounts will be
taxable to Participant under Section 409A of the Code and related Department of
Treasury guidance, the Company may, in its sole and absolute discretion, adopt
such amendments to this Agreement (having prospective or retroactive effect),
and/or take such other actions, as the Company determines to be necessary or
appropriate to avoid the application of Section 409A of the Code to such Option
or Restricted Shares.  No such amendment or other action shall be adopted or
taken that will cause the Option and/or the Restricted Shares to be subject to
Section 409A.

 

 

THE CHEESECAKE FACTORY INCORPORATED,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name and title:

 

 

 

Its Authorized Officer

 


 

BY EXECUTION BELOW I ACCEPT ALL TERMS AND CONDITIONS OF THE NOTICE OF GRANT AND
THE OTHER DOCUMENTS REFERENCED HEREIN

 

 

PARTICIPANT:

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

(Print Name)

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

(Please execute and return this Notice of Grant to the Company’s Stock Plan
Administrator
at the address above; keep a copy for your records)

 

Attachments:

 

·                  Exhibit A – Stock Power (Attached only if Restricted Shares
are awarded)

·                  2010 Stock Incentive Plan Summary and Prospectus

·                  Special Trading Policy and Procedures

·                  Addendum To Special Trading Policy and Procedures for
Section 16 Persons

·                  SEC Filing List (prospectus supplement)

·                  Designation of Beneficiary(ies) Form

 


 

EXHIBIT A

 

STOCK POWER AND

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                                                                                   
(                       ) shares of the Common Stock, $0.01 par value per share,
of The Cheesecake Factory Incorporated, a Delaware corporation (the “Company”),
standing in the name of                                         on the books of
the Company represented by Certificate No.               herewith and does
hereby irrevocably constitute and appoint
                                                                                           
attorney to transfer the said stock on the books of the Company with full power
of substitution in the premises.

 

Dated

 

 

 

 

 

 

 

 

 

 

Printed Name

 